 CROWN TEXTILE CO. 201Crown Textile Company and Union of Needletrades, Industrial and Textile Employees   Specialty Textile Products, Inc. and Union of Nee-dletrades, Industrial and Textile Employees. Cases 10ŒCAŒ29382 and 10ŒCAŒ29886 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On February 13, 1998, Administrative Law Judge Robert C. Batson issued the attached decision.  The Gen-eral Counsel and the Charging Party each filed excep-tions and supporting briefs, and the Respondents filed an answering brief.   The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions only to the extent consistent with this Decision and Order. 1.  The judge dismissed allegations that the Respon-dent Specialty Textile Products, Inc. (STP) violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bargain with the Union.  The General Counsel and Charging Party except, inter alia, to the judge™s dismissal of this allega-tion.  For the reasons set forth below, we reverse the judge™s decision and find that STP unlawfully refused to bargain with the Union.1    In St. Elizabeth Manor, Inc., 329 NLRB 341 (1999), the Board adopted a ﬁsuccessor barﬂ rule, which pre-cludes petitions challenging a union™s majority status for a reasonable period after a successor employer™s obliga-tion to recognize an incumbent union is triggered.  Spe-cifically, the Board held:  [O]nce a successor™s obligation to recognize an incumbent union has attached (where the successor has not adopted the predecessor™s contract), the un-ion is entitled to a reasonable period of bargaining without challenge to its majority status through a de-certification effort, an employer petition, or a rival petition.8                                                                                                                      1 The judge also dismissed the complaint allegation that the Respon-dent Crown violated Sec. 8(a)(5) of the Act by unilaterally changing the contractual vacation pay policy.  The General Counsel and the Union have excepted to this dismissal. In the unique circumstances of this case, we find it unnecessary to pass on the judge™s dismissal of the Sec. 8(a)(5) unilateral change alle-gation against Respondent Crown.  These circumstances include the fact that Crown has gone out of business.  Further, Crown has, in fact, paid the affected employees all monies they were owed under the con-tractual vacation pay policy, and, therefore, the General Counsel seeks to impose no monetary liability for this alleged unfair labor practice against either Crown or STP.  Thus, we believe it serves no purpose to engage in an analysis of an essentially academic issue. ______________________ 8 In the successorship situation, the successor employer™s ob-ligation to recognize the union attaches after the occurrence of two events: (1) a demand for recognition or bargaining by the un-ion; and (2) the employment by the successor employer of a ﬁsub-stantial and representative complementﬂ of employees, a majority of whom were employed by the predecessor. See Royal Midtown Chrysler Plymouth, 296 NLRB 1039, 1040 (1989). Thus, because the employer™s obligation to recognize the union commences at that time, as soon as those two events have occurred, the bar to the processing of a petition or to any other challenge to the un-ion™s majority status begins, whether or not the employer has ac-tually extended recognition to the union as of that time.  Id. at 344.2 It is undisputed that STP is a successor to Crown under Burns International Security Services, 406 U.S. 272 (1972).  STP purchased plants 1 and 3 from Crown and Crown™s operations ceased on October 15, 1996.3  On October 16, STP took over the operations with the same employees and supervisors as had been employed by Crown.  STP pro-duced essentially the same products, which were sold to the same customers.  There was no hiatus in operating the busi-ness.  The judge specifically found that it is ﬁabundantly clear that STP became a legal successor to Crown,ﬂ and there is no exception to that finding. Manifestly, STP™s obligation to recognize and bargain with the Union had attached when it refused to bargain.  Both predicate events required by St. Elizabeth Manor to establish a bargaining obligation had transpired.  First, there is no dispute that STP employed a substantial and representative complement of employees immediately upon beginning to operate the business.  Second, on Oc-tober 29, the Union demanded recognition and requested to bargain with STP concerning the employees™ terms and conditions of employment.  STP refused to bargain with the Union, asserting that it had a good-faith doubt about the Union™s majority status.  STP relied on a petition it received on October 24 or 25 stating that the bargaining unit employees did not want union representation by the Union or any other labor organization.  The petition was signed by a majority of the bargaining unit employees.    2 The effect of the Board™s decision was to return to the principle ex-pressed in Landmark International Trucks, 257 NLRB 1375 (1981), enf. denied 699 F.2d 815 (6th Cir. 1983), that a successor employer violates Sec. 8(a)(5) if it withdraws recognition before a reasonable period of time for bargaining has elapsed, whether that withdrawal is based on a good-faith doubt of the union™s continuing majority status or evidence of actual loss of majority status.  See St. Elizabeth Manor, supra at 342.  Accordingly, the contrary view, as expressed in Harley-Davidson Transportation Co., 273 NLRB 1531 (1985), is clearly no longer good law after St. Elizabeth Manor. 3 All dates hereafter will be in 1996, unless otherwise specified. 335 NLRB No. 12  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202STP was not, however, privileged to rely on that em-
ployee petition in refusing to bargain with the Union, 
based on the ﬁsuccessor barﬂ rule enunciated in 
St. Eliza-
beth Manor
.4  Inasmuch as STP™s obligation to bargain 
with the Union attached wh
en the Union demanded rec-
ognition and bargaining, STP was precluded thereafter 
from withdrawing recognition, by operation of the suc-
cessor bar, before a ﬁreasonable period of timeﬂ had 
elapsed.  During this insulated period, there can be no 
challenge to a union™s representational status in order to 

afford the parties and the employees a period of stability 
to develop their bargaining relationship without interrup-
tion.
5  Accordingly, we find that STP violated Section 
8(a)(5) and (1) of the Act by withdrawing recognition 
from and refusing to bargain with the Union.
6 Our dissenting colleague claims that we have not cor-
rectly applied the 
St. Elizabeth Manor 
successor-bar rule 
to the facts of this case.  He reads that decision to hold 
that a decertification effort is barred if it occurs after the 
obligation to recognize is triggered, but it is timely if it 
occurs before that time.  We reject the dissent™s gloss on 
St. Elizabeth Manor
. The successor-bar doctrine, as 
articulated in that deci-sion, is based on the need to provide employees with a 
reasonable opportunity to determine whether the incum-
bent union will be effective in representing them in nego-
tiations with the successor.  That rationale applies re-
gardless of whether a decertif
ication effort by employees 
is initiated before or after the union has made a formal 
demand for recognition from th
e successor.  In either 
situation, the effort occurs in the stressful transitional 
period, after a successor employer has taken over the 
business, and during which the bargaining relationship 
should be insulated from challenge so employees may 
fairly evaluate the union™s effectiveness.
7                                                             
                                                                                             
4 For the reasons set forth in the majority opinion in 
St. Elizabeth 
Manor, Inc.
, we reject our dissenting colleague™s criticisms of the suc-
cessor bar doctrine, including his discussion of 
Fall River Dyeing Corp. 
v. NLRB
, 482 U.S. 27 (1987). 
5 It is clear in this case that a 
reasonable period had not elapsed at the 
time of the refusal to bargain becau
se negotiation sessions had not even 
been scheduled.  After a reasonable period of time elapses, the employ-
ees will have an opportunity to change or eliminate their bargaining 
representative, if they so choose.  
St. Elizabeth Manor
, supra at 345. 
6 Inasmuch as we have found STP to be a successor under 
Burns
 re-quired to recognize and bargain with
 the Union, and as the General 
Counsel does not claim that STP is obligated to remedy any unfair 
labor practices that may have been
 committed by Crown, we find it 
unnecessary to determine whether ST
P was also a successor to Crown under Golden State Bottling Co. v. NLRB
, 414 U.S. 168 (1973). 
7 In claiming that our decision today is inconsistent with the ﬁprecise 
wordingﬂ of fn. 8 of 
St. Elizabeth Manor
, the dissent focuses narrowly 
on that brief footnote and fails to ev
aluate it in the context of the entire 
decision.  The facts of 
St. Elizabeth Manor
 showed that the successor 
employer actually recognized the Union, held three bargaining sessions 
Our dissenting colleague™s emphasis on the timing of 
the employee petition is particularly misplaced here, 
since it is undisputed that STP had publicly announced 
that it ﬁwould be open to negotiationsﬂ with the union 
shortly 
before
 the petition was received and 
before
 the 
Union had demanded bargaining.  As a practical matter, 

then, STP assumed a bargaining demand, effectively 

recognized the Union, and then withdrew recognition, 
once the Union had made a formal demand, in the wake 
of the employee petition.  On that view, of course, even 
the dissent should acknowle
dge that the successor-bar 
rule applies here.
8 In any case, nothing in either the language or the rea-
soning of 
St. Elizabeth Manor
 supports the dissent™s no-
tion that the successor™s rece
ipt of an employee petition 
before a bargaining demand is made somehow preempts 
application of the successor-bar rule.  What triggers the 
successor bar is the hiring of the requisite employee 
complement and a demand for bargaining.  Both of these 
triggering events occurred here.   
That an employee petition intervened between the two 
events is immaterial, given the nature of the successor-

bar rule, which forecloses decertification efforts for a 
reasonable period of time.  There can be no suggestion 
here that the Union effectively abandoned its representa-
tional rights by delaying its demand.  Nor was the Union 
required to win a race to the employer by making a de-

mand before the employee petition was received, espe-
cially in light of the employ
er™s prior announcement that 
it would recognize the union.  Finally, even following the 
dissent™s formalistic approach, it is not clear how the 
petition could operate to relieve STP of a duty that it had 
not yet incurred.  In sum, we have applied 
St. Elizabeth 
Manor
 here in a way that is both formally correct and 

practically sound.   
 over a 3-month period, and then f
iled an RM petition.  329 NLRB at 
341.  Fn. 8 states the successor-bar ru
le broadly, to cover not only the 
somewhat unusual facts of 
St. Elizabeth Manor
, but also the more typi-
cal situation where the successor employer never recognized the union.  

Nothing in the footnote limits the underlying rationale of the decision.  
Nor do we discern how the dissent™s formalistic approachŠwhich 
places critical importance on whether the employee decertification 
effort precedes or follows the union™s demand for recognitionŠfurthers 
the policies of the Act, consistent with 
St. Elizabeth Manor
. 8 Our dissenting colleague claims th
at there is ﬁno basisﬂ for our 
reading of STP™s announcement.  We disagree.  First, the judge found, 
without exception, that STP ﬁpublis
hed an article in the Talladega, 
newspaper [stating] that it would ba
rgain with the Union.ﬂ  Second, 
STP™s answering brief contains a section entitled, ﬁRespondent STP™s 

Managers Publicly Announced The Company™s Willingness To Nego-

tiate With Charging Party,ﬂ which states, inter alia, that on ﬁOctober 
21, 1996, Respondent STP™s management publicly announced that it 
was willing to meet and negotiate 
with Charging Party.ﬂ  Thus, we 
conclude that STP™s admitted willi
ngness to enter into negotiations 
with the Union constitutes an impl
icit recognition of the Union. 
 CROWN TEXTILE CO. 2032.  For the reasons fully set forth in 
Caterair Interna-
tional
, 322 NLRB 64 (1996), we find that an affirmative 
bargaining order is warranted in this case as a remedy for 
the Respondent™s unlawful 
withdrawal of recognition 
from the Union.  We adhere to the view, reaffirmed by 
the Board in that case, that an affirmative bargaining 
order is ﬁthe traditional, appropriate remedy for an 
8(a)(5) refusal to bargain with the lawful collective-
bargaining representative of 
an appropriate unit of em-
ployees.ﬂ  Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g
., Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 
1248 (D.C. Cir. 1994). In the 
Vincent
 case, the court 
summarized the court™s law as
 requiring that an affirma-
tive bargaining order ﬁmust 
be justified by a reasoned 
analysis that includes an explicit balancing of three con-
siderations:  (1) the employees™ §7 rights; (2) whether 
other purposes of the Act override the rights of employ-
ees to choose their bargaining representatives; and (3) 
whether alternative remedies are adequate to remedy the 
violations of the Act.ﬂ  Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 
raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 

prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation. 
Moreover, ordering the successor employer to bargain 
for a reasonable period of tim
e with the incumbent union, 
as in this case, serves ﬁto protect the newly established 
bargaining relationship and the previously expressed 
majority choice, taking into account that the stresses of 

the organizational transition may have shaken some of 
the support the union previously enjoyed.ﬂ
  St. Elizabeth 
Manor
, supra at 345.  By the time STP took over 
Crown™s operations, the STP employees had endured 

approximately 5 years of financial difficulties with 
Crown, during which time the future of the business and 
their job security were uncertain.
9  Circumstances such as 
these, in which the employees
™ anxiety about their status 
with STP could have led to their disaffection before the 

Union had the opportunity to demonstrate its continued 
effectiveness, could tempt a reluctant successor employer 
to postpone its statutory bargaining obligation indefi-
nitely.  Ibid.  To require bargaining to continue only for a 
reasonable period of time, not in perpetuity, fosters in-
dustrial peace and stability and will ensure that the 
bargaining relationship established between STP and the 
Union will have a fair chance
 to succeed.  Id. at 346. 
(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union.  It also 
ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 
results at the bargaining table following the Board™s reso-
lution of its unfair labor prac
tice charges and issuance of 
a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-

spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 

bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 
years and the Respondent™s unfair labor practice was of a 
continuing nature and was likely to have a continuing 
effect, thereby tainting any 
employee disaffection from 
the Union arising during that period or immediately 

thereafter.  We find that 
these circumstances outweigh 
the temporary impact the a
ffirmative bargaining order 
will have on the rights of employees who oppose contin-
ued union representation. 
For all the foregoing reasons, we find that an affirmative 
bargaining order with its temporary decertification bar is 
necessary to fully remedy the allegations in this case.  
ORDER The National Labor Relations Board orders that the Re-
spondent, Specialty Textile Products, Inc., Talladega, Ala-
bama, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
                                                          
 9 Indeed, in April 1993, Crown employed 417 bargaining unit em-
ployees; by mid-October 1996 when STP began operating, the work-
force had decreased to 27 employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204(a) Unlawfully withdrawing 
recognition from Union of 
Neeedletrades, Industrial 
and Textile Employees, the 
Union, and refusing to bargain with it as the exclusive 
collective-bargaining representative of the employees 
employed in the unit described below in paragraph 2(a).  
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union 
as the exclusive representative of the employees in the 

following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement: 
 All regular full-time hourly production and mainte-

nance employees employed by the Company at its 
manufacturing facilities located in Talladega, Alabama.  
Excluded from the bargaining unit are all other em-
ployees, including but not limited to all office and 

clerical employees; all sales employees; all temporary 
employees (i.e., those who are hired to work for a lim-
ited duration, not to exceed six (6) months in any cal-
endar year); all part-time employees (i.e., those nor-
mally and regularly employed for less than thirty-two 
(32) hours per week); all employees employed by the 

Company at its other facilities; leadmen; truck drivers; 
managerial, confidential, professional, and technical 
employees; and guards and supervisors as defined in 
the National Labor Relations Act, as amended. 
 (b) Within 14 days after service by the Region, post at 
its Talladega, Alabama facilitie
s copies of the attached 
notice marked ﬁAppendix.ﬂ
10 Copies of the notice, on 
forms provided by the Regional Director for Region 10, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilities 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
                                                          
                                                           
10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
to all current employees and former employees employed 
by the Respondent at any time since October 29, 1996. 
(c) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-
ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply.  
 CHAIRMAN HURTGEN, dissenting in part. 
I agree with my colleagues that it would not effectuate 
the purposes of the Act to proceed on the unfair labor 
practice allegation against Respondent Crown.  I further 
agree that, in these circum
stances, it is unnecessary to 
pass on the 
Golden State
1 successor issue.  
However, I disagree with my colleagues™ reversal of 
the administrative law judge™s conclusion that Respon-
dent Specialty Textile Products (STP) did not violate 
Section 8(a)(5) and (1) of the Act by refusing to bargain 
with the Union.  
The facts of this case are as
 follows.  On October 15, 
1996,
2 STP purchased two plants from Respondent 
Crown Textile Company (Crown).  On October 16, STP 
took over the operations at those plants.  On October 24 
or 25, STP received a petition, signed by an overwhelm-
ing majority of the bargaining unit employees, stating 

that the bargaining unit employees did not want represen-
tation by the Union or any other labor organization.  On 
October 29, the Union demanded recognition and re-
quested bargaining with ST
P concerning the employees™ 
terms and conditions of employm
ent.  After receiving the 
Union™s request, STP refused to recognize or bargain 
with the Union based on the employees™ petition.  
In reversing the judge and concluding that STP vio-
lated the Act, the majority finds that the ﬁsuccessor barﬂ 
rule enunciated in 
St. Elizabeth Manor, Inc.
, 329 NLRB 
341 (1999), precluded STP from refusing to bargain with 
the Union.  I do not subscribe to the Board™s decision in 
St. Elizabeth Manor
, a case from which I dissented. 
The Board in 
St. Elizabeth Manor
, and as extended in 
Inn Credible Caterers
, 330 NLRB 691 (2001),
3 found 
that once a successor™s duty to
 bargain attaches, and for a 
reasonable period of time thereafter, there can be no 
challenges to the union™s majority status.  Thus, the 
Board transformed what had been a rebuttable presump-
tion of the union™s continued majority status into an irre-
buttable presumption.  Applying that rationale here, the 
Board forecloses STP from relying on a petition by an 
overwhelming majority of employees indicating that they 
no longer wish to be represented by the Union or any 
 1 Golden State Bottling Co. v. NLRB
, 414 U.S. 168 (1973). 
2 All dates are in 1996. 
3 For the reasons stated in my concurring opinion in 
Inn Credible 
Caterers, I do not support the extension and application of 
St. Elizabeth 
Manor to the unfair labor practice context. 
 CROWN TEXTILE CO. 205other labor organization.  The petition provides substan-
tial objective evidence of a good-faith uncertainty about 
the Union™s majority support.
4  Nevertheless, the major-
ity forecloses the employees 
from exercising their Sec-
tion 7 right to select a union representative or to have no 

union represent them, and the majority forecloses STP 
from relying on such evidence in refusing to recognize 

and bargain with the Union. 
 The majority reaches this 
conclusion despite the Supreme Court™s finding in  
Fall 
River Dyeing v. NLRB
, 482 U.S. 27, 41 fn. 8 (1987), that 
the successor retains the ability to lawfully withdraw 
recognition if it could show that the union had in fact lost 
its majority status at the time of the refusal to bargain or 
that the refusal to bargain was grounded on a good-faith 
uncertainty, based on objective factors, that the union 

continued to command majority support.  Under 
Fall 
River, employees who no longer want to be represented 
by the union may so inform the successor, and the suc-
cessor may consider that as 
grounds for a good-faith un-
certainty.  That employee ri
ght, pronounced by the Su-
preme Court, has been foreclosed by 
St. Elizabeth Manor 
and the majority here.  
In my view, consistent with 
Fall River, the Union no 
longer maintained majority support (or at least there was 
uncertainty on this issue) by the time it requested recog-
nition and bargaining.  Therefore, STP did not violate the 
Act by thereafter refusing to recognize and bargain. 
Moreover, even assuming I subscribed to the rule as 
described in 
St. Elizabeth Manor
, I would uphold the 
judge™s dismissal of the allegation that STP violated Sec-
tion 8(a)(5) and (1) of the Act by refusing to recognize 
and bargain with the Union. 
The Board held in 
St. Elizabeth Manor
 that the succes-
sor bar applies once a successor™s obligation to recognize 
an incumbent union has attach
ed.  With respect to when 
such attachment occurs, the rule in 
St. Elizabeth Manor
 was correctly stated as follows: 
 [O]nce a successor™s obligation to recognize an in-
cumbent union has attached (where the successor has 

not adopted the predecessor™s
 contract), the union is 
entitled to a reasonable period of bargaining without 
challenge to its majority 
status through a decertifica-
tion effort, an employer petition, or a rival petition.
8 ______________________ 
8 In the successorship situation, the successor employer™s ob-
ligation to recognize the union a
ttaches after the occurrence of 
two events: (1) a demand for recognition or bargaining by the un-
ion; and (2) the employment by the successor employer of a ﬁsub-
stantial and representative complementﬂ of employees, a majority 
                                                          
                                                           
4 The record contains insufficient
 evidence to demonstrate a causal 
relationship between the alleged unf
air labor practice committed by 
Respondent Crown several mont
hs earlier and the petition. 
of whom were employed by the predecessor. See 
Royal Midtown
 Chrysler Plymouth, 296 NLRB 1039, 1040 (1989). Thus, because 
the employer™s obligation to recognize the union commences at 
that time, as soon as those two events have occurred, the bar to 

the processing of a petition or to any other challenge to the un-
ion™s majority status begins, wh
ether or not the employer has ac-
tually extended recognition to the union as of that time. 
 329 NLRB at 344.  See also
 Fall River, 482 U.S. at 52 
(ﬁThe successor™s duty to bargain at the ‚substantial and 
representative complement™ date is triggered only when 
the union has made a bargaining demand.ﬂ)  Thus, 
St. 
Elizabeth Manor 
creates an irrebuttable presumption of 
the union™s continued majority status only after those two 
events have occurred. 
Here, before ever receiving any demand from the Un-
ion, STP received a petition si
gned by 25 of the 27 bar-
gaining unit employees indicating that they did not want 
representation by the Union or any other labor organiza-
tion.  At the time the petition was presented and received 

by STP, STP had received 
no demand for recognition or 
bargaining from the Union.   
As noted, I dissented in 
St. Elizabeth Manor
.  I did so 
because of its effect on Section 7 rights.  However, as 
discussed below, the employee petition herein was timely 
even under St. Elizabeth Manor
.  The response of my 
colleagues is to change the 
St. Elizabeth Manor
 rule to 
make it even more restrictive. 
Under 
St. Elizabeth Manor
, an employee petition is not 
cognizable if it arises afte
r the duty to bargain has at-
tached.  And, under 
St. Elizabeth Manor
, the duty to bar-
gain attaches when a substantial and representative com-
plement has been hired 
and a demand for recognition has 
been made.  In the instant 
case, the demand for recogni-

tion was not made until October 29.  Thus, the employee 
petition of October 24 or 25 was timely. 
My colleagues abandon the distinction between peti-
tions dated before the duty to bargain attaches and those 

dated after.  They assert that the employees™ decertifica-
tion efforts are untimely irre
spective of whether they 
occur before or after the commencement of the duty to 

bargain.  As discussed above, this is contrary to the pre-
cise wording of 
St. Elizabeth Manor
.5 That is, St. Elizabeth Manor
 supports giving effect to 
the employees™ petition when no demand for recognition 

has yet been made.  Where, as here, the petition is filed 
before the demand for recognition, the only element pre-
 5 My colleagues say that my approa
ch is ﬁformalistic.ﬂ  I have sim-
ply relied upon 
their language in St. Elizabeth Manor
, which language 
was stated as a general rule to cover ﬁthe successorship situation.ﬂ  My 
colleagues now modify their own rule
.  Similarly, my colleagues say 
that I have placed ﬁcritical importanceﬂ on the timing of the employee 
decertification effort.  However, the whole point of 
St. Elizabeth Manor
 is to render untimely that effort. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206sent at that time is the existence of a substantial and rep-
resentative complement.  For my colleagues, that ele-
ment alone is now enough to bar the petition.  Phrased 
differently, the petition in order to be timely must be 
filed 
before
 a substantial and representative complement 
of employees is hired
.  To say the least, this is a very odd 
notion.  It is also contrary to 
St. Elizabeth Manor
.  As discussed, 
St. Elizabeth Manor
 required two elements to 
bar the petition, viz. the requisite complement of em-
ployees 
and
 the demand for recognition. 
In view of the language of 
St. Elizabeth Manor
, my 
colleagues next try to show that the demand for bargain-
ing occurred on October 22, i.e., before the employee 
petition of October 24, 1996.  This contention is based on 
an announcement in a newspaper article.  In this regard, 
my colleagues say that Respondent ﬁpublished an article 
in the Talladega, newspaper [stating] that it would bar-
gain with the Union.ﬂ  The article in question was written 
by a newspaper reporter.  The article said that ﬁPeters 
[Respondent agent] said he has had no formal contact 
from UNITE, the union which previously had a contract 
with Crown.  S[TP] officials [] do not recognize the con-
tract the union had with Crown, but Peters said company 
leaders would be open to negotiations with the union.ﬂ  
My colleagues treat the announcement as a recognition 
of the Union, and they stat
e that Respondent STP ﬁas-sumedﬂ the Union had made a bargaining demand.  I find 
no basis for the majority™s re
ading of the announcement, 
particularly because STP specifically noted therein that it 
had not yet heard from the Union.  Clearly, STP did not 
treat the Union as having made a bargaining demand.  
Rather, STP merely announced its willingness to comply 
with the law should the legal requirements regarding a 
bargaining obligation be met.  Thus, nothing in STP™s 
announcement obviated the need
 for the Union to make a 
timely demand for recognition in order to foreclose de-
certification efforts for a reasonable period of time. 
In the circumstances here, STP™s refusal to recognize 
and bargain, in the face of
 evidence demonstrating good-
faith doubt as to the Union™s continued majority status, 
was not violative of the Act.  To find otherwise disre-
gards the employees™ Section 7 freedom of choice.  It 
also applies the successor-bar 
rule to a s
ituation where 
the conditions reaffirmed by 
St. Elizabeth Manor 
were 
not met. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT unlawfully withdraw recognition from 
Union of Neeedletrades, Industrial and Textile Employ-
ees, and unlawfully refuse to bargain with it as the exclu-
sive collective-bargaining representative of the employ-
ees employed in the bargaining unit described below.  
WE WILL NOT in any like or related manner interfere 
with, restrain or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the bargaining unit: 
 All regular full-time hourly production and mainte-
nance employees employed by us at our manufacturing 
facilities located in Tallade
ga, Alabama.  Excluded 
from the bargaining unit are all other employees, in-
cluding but not limited to all office and clerical em-
ployees; all sales employees; all temporary employees 
(i.e., those who are hired to work for a limited duration, 
not to exceed six (6) months in any calendar year); all 
part-time employees (i.e., those normally and regularly 
employed for less than thirty-two (32) hours per week); 
all employees employed by the Company at its other 
facilities; leadmen; truck drivers; managerial, confiden-
tial, professional, and technical employees; and guards 
and supervisors as defined in the National Labor Rela-
tions Act, as amended. 
SPECIALTY TEXTILE PRODUCTS, INC. 
Andrew Brenner, Esq., 
for the General Counsel.
  Townsell G. Marshall, Esq. and Michael D. Giles, Esq. (Con-
stangy, Brooks & Smith LLC,) 
of Birmingham, Alabama, for Respondent, Crown Textile Company.
 David Hodges, Esq. (The Ford Law Firm
,), of Birmingham, 
Alabama, for Respondent, Spec
ialty Textile Products, Inc.
 Harris Raynor, Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, 
of Union City, Georgia, for the Un-
ion.  CROWN TEXTILE CO. 207DECISION STATEMENT OF THE CASE 
ROBERT C. BATSON, Administrative Law Judge
. These 
cases consolidated for trial wa
s heard by me on June 18, 1997, 
in Birmingham, Alabama.  Based upon charges filed by the 
Union of Textile Needletrades, Industrial 
and Textile Employ-
ees,
1 filed charges against Crown Textile Company, Inc., on 
June 14, 1996, in Case 10ŒCAŒ29382.  The Union thereafter 
filed charges against Specialty Textile Products, Inc.,
3 on Janu-ary 16, 1997, in Case 10ŒCAŒ29886.  An Order consolidating 
cases, consolidating complaint, 
and notice of hearing issued March 18, 1997, alleging violations
 of Section 8(a)(1) and (5) 
of the Act (GC Exhs. 1(a) through 1(m)). 
1. The issue presented is 
whether Respondent Crown vio-lated Section 8(a)(5) and (1) of the Act by unilaterally changing 
its vacation pay policy 
without bargaining with the Union.   
2.  Whether Respondent STP is the legal successor to Crown 
Textile Company.   
3.  Whether Respondent STP as the successor to Crown Tex-
tile Company violated Section 8(a)(1) and (5) of the Act by 

refusing to recognize and bargain with the Union.   
Charges in the complaint and notice of hearing were served 
upon all parties.  
1.  I find herein that Respondent Crown did not violated Sec-
tion 8(a)(5) and (1) of the Act by unilaterally changing its vaca-

tion pay policy without bargaining with the Union.  
2.  Respondent Specialty, or STP, is the legal successor to 
Crown Textile Company. 
3.  Respondent Specialty, or STP, as the successor to Crown 
did not violate Section 8(a)(1) and (5) of the Act by refusing to 
recognize and bargai
n with the Union. 
On March 18, 1997, the Regional
 Director issued an Order Consolidating Cases 10ŒCAŒ29382 and 10ŒCAŒ29886 in a 
consolidated complaint a
nd notice of hearing.   
In paragraphs 9 through 11 of the complaint, the General 
Counsel alleges that on or ab
out May 10, 1996, Respondent 
Crown altered the schedule for 
payment of vacation pay for 
unit employees without bargaining with the Charging Party 
(Union) over those changes or th
e effects of those changes.  
The General Counsel further alleges that by the conduct de-
scribed in paragraphs 9 th
rough 11 Respondent Crown failed 
and refused to bargain collectively and in good faith with the 
Union and thereby violated Sec
tion 8(a)(1), (5) and Section 
8(d) of the Act.   
There are no crucial issues of fact for which credibility resolu-
tions must be made to resolve the 
issues raised by this complaint. 
All parties were afforded full 
opportunity to call and exam-
ine and cross-examine witnesses and to present all relevant 

evidence, and file posttrial briefs.  Based upon my observations 
of the demeanor of witnesses 
while testifying under oath and 
the briefs which were filed by Crown Textile Company, Spe-
cialty Textile Products, Inc., Union of Needletrades, Industrial 
and Textile Employees, and the 
counsel for the General Coun-
sel, I make the following 
                                                          
 1 Hereinafter referred to as Union or UNITE. 
3 Hereinafter referred to as STP or Respondent STP. 
FINDINGS OF FACT 
I. JURISDICTION The complaint alleges and the answer admits that Respondent 
Crown Textile Company is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  The 
complaint alleges and the answer admits that Specialty Textile 
Products, Inc., is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
It is further alleged that the Amalgamated Clothing & Textile 
Workers Union (ACTWU) is a la
bor organization within the meaning of Section 2(5) of the Act and is the predecessor to the 
Charging Party herein.  The complaint alleges, the answer ad-
mits, and the evidence establishes that Union of Needletrades, 
Industrial and Textile Employees (UNITE) is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. FACTUAL BACKGROUND 
A. Crown Textile Company Respondent Crown was a vertically integrated manufacturer 
of woven, nonwoven, and wuft insertion at interfacings for use 
in men™s and women™s 
apparel, as well as knitted fabric for 
women™s apparel that began operations in Talladega, Alabama, 
in 1964 (Jt. Exh. 2). 
It is admitted that Respondent Crown suffered economic 
problems in the early 1990s.  In 1992, ACTWU (the predeces-
sor of Charging Party) began an organizing campaign at Re-
spondent Crown™s Talladega, Al
abama facilities and on Octo-
ber 7, 1992, ACTWU filed a petition for an election in Case 
10ŒRCŒ14299 (Jt. Exh. 2).  Respondent Crown and ACTWU entered into a stipulated election agreement for an election to 
be held on November 19, 1992,
 among ﬁall full time and regu-
lar part time production and ma
intenance employees including 
plant clerical employ
ees employed by Respondent Crown at its 
plants 1, 2, 3, and 4 located in
 Talladega County, Alabama, but 
excluding all office clerical employees, technical employees, 
lead persons, confidential employees, professional employees, 
guards and supervisors as defined in the Act.  At this time, 
October 7, 1992, the unit consisted of approximately 450 em-

ployees. (Jt. Exh. 2) 
On November 13, 1992, ACTWU filed charges in Case 10Œ
CAŒ26357 which blocked the electi
on.  Those charges were 
withdrawn on December 23, 1992, however, unfair labor prac-

tice charges in Case 10ŒCAŒ26451 had been filed on December 
22, 1992, which continued to block the election.  A complaint 
was issued in Case 10ŒCAŒ26451 on February 8, 1993. 
During the interim Respondent
 Crown™s economic misfor-
tunes continued and, as a result Respondent Crown™s owners 
offered the Company for sale.  Th
is decision was made in order to obtain infusion of capital for Respondent Crown to continue 
operations and absent the sale it had become apparent that 
Crown would probably close.  At about this time Crown en-

tered into negotiations for the sale of the business with Heller 
Equity Capitol Corporation of Chicago, Illinois.  During nego-
tiations for the sale of Responde
nt Crown, Heller became aware 
of the labor relations situation at Crown and would not proceed 
with the sale unless the labor relations situation was resolved.  
In order to resolve this issue Crown agreed to voluntary recog-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208nition of ACTWU if they could demonstrate that they repre-
sented a majority of the ba
rgaining unit employees.   
To resolve this issue Crown called a meeting at a local movie 
theater in Talladega, Alabama, 
on April 6, 1993, where at rep-
resentatives of Crown, Heller
, and ACTWU spoke to employ-
ees.  The employees were informed by Heller representatives 
that Respondent Crown had fina
ncial difficulties and had of-
fered the company for sale; that if it was not sold, that it might 

mean liquidation of the company; and that Heller wished to 
purchase the company, but outst
anding labor relations situa-
tions had to be resolved.  A representative of ACTWU also 

spoke to Respondent Crown™s employees at that meeting.  The 
ACTWU representative reinforced
 Heller™s warning about the 
possible outcome for employees if 
the sale to Heller did not go through and the need to settle the labor unrest in order for that 

to happen. 
Following this meeting Crown allowed ACTWU representa-
tives access to its breakrooms to meet with employees to, 
among other things, obtain signed union membership cards.  
Thereafter ACTWU and Heller requested that the State of Ala-
bama, Department of Labor, con
duct a card check and signature 
of verification of union membership cards to determine whether 

ACTWU represented a majority of Respondent Crown™s em-
ployees.  This card check took place on April 14, 1993, at the 
department facilities in Montgomery, Alabama, at the time of 
the card check there were 417 empl
oyees in the designated unit.  
A total of 311 membership cards were presented to the depart-
ment representative and after examining the cards it was de-
clared that 274 of the cards were valid and that the ACTWU 
(now UNITE) had been designated by a majority of employees 
in the unit.  On April 15, 1993, Respondent Crown™s employees 
ratified a collective-bargaining agreement between Respondent 
Crown and the Amalgamated Clothing and Textile Workers Union which became effective on May 6, 1993.   
Thereafter the Amalgamated Clothing and Textile Workers 
Union requested withdrawal of the unfair labor charges in Case 
10ŒCAŒ26451 which was approved by the Regional Director 
for Region 10 on May 6, 1993, and the sale of Respondent 
Crown to Heller was closed.   
However, Crown™s business continued to endure economic 
problems during the next several years and closed its plant 4 
and moved its cutting operations to plant 1 during the last week 
of May 1995.  After Heller™s pu
rchase of Respondent Crown the employee complement dropped from 400 plus employees in 
1993 to 268 employees as of the week ending January 7, 1996.  
On January 2, 1996, Respondent 
Crown filed for Bankruptcy in 
the United States Bankruptcy Court for the Northern District of 
Illinois, Eastern Division.   
After Crown filed Bankruptcy it
s business continued to de-cline and during the week of September 3, 1996, Respondent 
Crown stopped production at plant 2, and as of the week ending 
October 6, Respondent Crown em
ployed only 15 employees at 
plant 1 and 35 employees at plan
t 3, and finally on October 15, 
1996, Specialty Textile Products, Inc. (STP) purchased plants 1 
and 3 from Respondent and Respondent Crown™s manufactur-ing operations ceased.  STP bega
n, or continued the operations, 
on October 16, 1996.   
B. Specialty Text
ile Products, Inc. Respondent STP admits that it 
continued operations at plants 
1 and 3 with the same employees and supervisors as had been 
employed by Respondent Crown.  STP produced essentially the 
same materials sold to the same customers, hired the same em-
ployees and supervisors, as ha
d been employed by Crown.  
There was no hiatus in the operation of the business. 
It is abundantly clear that STP became a legal successor to 
Crown under the criterion set forth in Fall River Dying Corp. v. 
NLRB, 482 U.S. 27, 43 (1987), wherein the Supreme Court set 
out the test to determine whethe
r a substantial continuity of 
identity is present: 
 Whether the business of both employers is essentially 
the same and whether the employees in the new company 
are doing the same jobs in the same working conditions 
under the same supervisors and whether the new entity has 
the same production process, produces the same products 
and basically has the same body of customers.  
 Since no one factor in determinative the totality of the circum-
stances must be examined in order to decide whether an em-

ployer is the successor to a predecessor™s bargaining obligation.  
Respondent STP satisfies all of the 
Fall River criteria and contin-
ues as the employing entity and thus a legal successor to Crown. 
While many other cases could be cited, in this case the evi-
dence is so clear that it is unnecessary to go through the 
Burns Security Services
, 406 U.S. 272 (1972), case and its prodigy, 
particularly when its compared with 
Capital Steel & Iron Co.
, 299 NLRB 484, 487 (1990).  Thus there is no serious conten-
tion that STP is not a successor to Crown and thus responsible 
for Crown™s bargaining obligations with the Union. 
III.  ALLEGED UNFAIR LABOR PRACTICES  
ALLEGEDLY 
COMMITTED BY CROWN 
As indicated above on Oct
ober 15, 1996, Respondent STP 
purchased certain assets of Crown including its plant 3 in Tal-
ladega, Alabama and all of the equipment and inventory for that 
plant, but not Respondent Crown™s receivable.  Additionally 
STP bought another facility in
 Talladega from Respondent 
Crown which has been referred 
to as plant 1 and is located 
adjacent to and uses
 small tools and equipment from Respon-
dent™s other plants.  However,
 production by Crown in plant 1 
was not purchased by STP when it purchased the building in 
early November 1996. 
As noted, there is no issue that STP is a successor to Crown, 
therefore as a successor it may not, without affirmative proof, 
show that it was not aware of any unfair labor practices of Crown 
prior to its successorship.  The 
evidence is mixed as to whether 
STP was aware of Crown™s alleged unfair labor practices. 
The practice by Crown before and after it entered into an 
agreement with UNITE and its predecessor was to permit em-
ployees with more than 10 years seniority, and thus, entitled to 
three weeks vacation to 
request
 that they be paid for the third 
vacation week in lieu of taking vacation.  This practice was in-
corporated into the agreement in part and provided that the vaca-
tion year commenced with the last full pay period prior to June 
 CROWN TEXTILE CO. 20930, the following year.  The eligible employees could not request 
this pay in lieu of vacation prio
r to the third week in January. 
As noted, Crown filed for Bankruptcy on January 2, 1996, at 
which time it employed 15 em
ployees in plant 1 and 35 em-
ployees in plant 3.  STP bought the assets and continued to 

operate the 2 plants 
with 27 employees. 
Shortly after STP began ope
rations UNITE made a demand that it bargain with UNITE as a successor employer.  A short 
time later STP published an article in the Talladega newspaper 
that it would bargain with the Union. 
Prior to scheduling a bargaining date an admitted unit em-
ployee, Ronald Roberts, circul
ated a petition which was signed 
by 25 of the 27 employees stating they did not want UNITE or 

any other union to represent them.  (R-STP-1) as a result this 
was filed as an RD Petition to decertify the Union. 
Upon receipt of this Petition STP stated that they had a rea-
sonable doubt as to the Union™s continued majority status and 
refused to bargain.  This action brought about the relevant 
charges herein. 
The Government and the Union contend that STP cannot 
raise a question concerning repres
entation, or majority status, 
during the pendency of alleged unremedied unfair labor prac-

tices against its predecessor. 
The complaint alleges that Respondent Crown altered the 
schedule of vacation pay for unit employees without bargaining 
with the Union over those changes 
or the efforts of such changes. 
This allegation is not borne out by the evidence.  The Union was 
well aware that the employer was in precarious financial circum-
stances at this time.  The CEO or plant manager immediately noti-
fied the Union that it could not pay the inordinate number of re-
quests as it had in the past.  Respondent says that it received 60 
requests for vacation pay under this plan, whereas in the past it had 
received 5Œ15 such requests.  When Surratt, the union business 
agent, was notified of this, he and the plant manager had several 
meetings in which they discussed the employer™s financial inability 
to pay the vacation requests prior to August 1. 
Several options were discussed.  Among them total payment 
to some of those requesting them and a breakdown of those 
requesting to pay 1 day each pa
yday.  James Surratt, the B.A. 
considered all of these.  There were at least three negotiating 
sessions held, however, no agreement was reached. 
Finally, about May 9, the employer posted a notice to employ-
ees; advising them that the payments would be madeŠone day at a 
timeŠon alternate paydays or in 
a lump sum on August 1, 1996. 
The Union, thereafter filed charges alleging that because the to-
tal vacation payment was not made prior to June 30, 1996.  Crown 
had violated the contract and Section 8(a)(1), (5) and Section 8(d) 
of the Act for failure to notify, negotiate, and bargain with the Un-
ion over the change of the vacation payment schedule. 
First, Crown notified the Union immediately that because of 
its precarious financial condition it would not be able to pay the 
vacation pay as usual.  Thereaf
ter the plant manager and the 
union business agent met on several occasion to negotiate a 
way of paying the pay.  A numbe
r of options were considered 
including some by Surratt, the union B.A. and the plant man-
agerŠan option was presented by Surratt to pay some of the 60 
employees who had requested va
cation pay each week, but was 
refused by Respondent because of its financial condition.  
There were also discussions concerning paying each of the 60 1 
day a week during each pay period.  At that time Respondent 
rejected this for financial reas
ons.  Neither the Government nor 
the Union contends that STP was acting in bad faith or to dis-
credit the Union. 
Analysis 
Based upon the following, I find that the nature of Crown™s 
alleged unfair labor practices, id altering or changing its vaca-
tion pay policy did not have a causal relationship with the Un-
ion™s loss of majority support. 
In Master Slack Corp., 271 NLRB 78 (1984), the Board adopted a 4-factor test to determine whether there exists a 
causal relationship between unremedied unfair labor practices 
and a union™s loss of majority support: 
 (1) the length of time between the unfair labor prac-
tices and the withdrawal (or re
fusal) of recognition; (2) the 
nature of the illegal acts, including the possibility of their 
detrimental or lasting effect on employees; (3) any possi-
ble tendency to cause employee disaffection from the Un-
ion; and (4) the effect of the unlawful conduct on em-
ployee morale, organizational activities, and membership 
in the union. 
 Here, Crown™s alleged unfair labor practice; its™ inability to 
pay all requested vacation pay prio
r to June 30, but instead did 
not complete said payments for 
a month, until A
ugust 1, is not 
of the nature of an illegal act having a detrimental or lasting 
effect on employees.  Neither does it have a tendency to cause 
disaffection from the Union nor 
have an effect on employee 
morale, organizational activities, or membership in the Union. 
There is no contention by the Government or the Union that 
Crown could have, from its financial ability, made the vacation 

payments earlier than it did.  Nor do they contend that its failure 
to do so arose from antiunion animus or to discredit the Union. 
There is not a scintilla of evidence that either Crown or STP 
had any animus toward the Union or engaged in said conduct to 
rid itself of the Union. 
CONCLUSIONS OF LAW 
1.  Respondents Crown and STP are employers within the 
meaning of Section 2(2), (6), and (7) of the Act as admitted. 
2.  The Union and its predecessor are labor organizations 
within the meaning of Section 2(5) of the Act as admitted. 
3.  Respondent Crown did not vi
olate Section 8(a)(1), (5) or 
Section 8(d) as alleged, and even
 if there was a technical viola-
tion, beyond the control of Crow
n it would not effectuate the 
purposes of the Act to issue a remedial Order herein. 
[Recommended Order omitted from publication.] 
 